IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO.6,208-10


RICKY EUGENE MORROW



MOTION FOR REHEARING
           FROM DALLAS COUNTY            



Per Curiam.  Keller, P.J. , and Keasler, J., not participating.

O R D E R



	A Dallas County jury convicted relator of Capital murder and he was sentenced to death.  His
conviction and sentence was affirmed on direct appeal.  Morrow v. State, 910 S.W.2d 471 
(Tex.Crim.App. 1995), cert. denied, 517 U.S. 1192 (1996).  Relator filed a post-conviction application
for writ of habeas corpus in the convicting court on October 21, 1996.  Respondent recused himself from
hearings on the writ application.  This Court denied relief, following the recommendations of the assigned
judge.  Ex parte Morrow, No. 6,208-09 (Tex.Crim.App. 2000).  Relator filed a petition for writ of habeas
corpus in federal court.  Shortly after the Fifth Circuit denied relief and denied rehearing, Morrow v. Dretke,
367 F.3d 309 (5th Cir. 2004), respondent, the presiding judge of the convicting court, signed an order on
June 1, 2004, setting relator's execution, for October 20, 2004.
 Morrow   -2-
	Earlier today the Court denied Relator's Motion for Leave to File Petition for Writ of Mandamus
and Stay of Execution.
	Relator's motion for rehearing has been received by this Court.  After reviewing the argument of
counsel, the motion is denied.  
	IT IS SO ORDERED THIS THE 20TH DAY OF OCTOBER, 2004.